Citation Nr: 0723782	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
skin disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bronchitis.

3.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1959, and from February 1963 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002, August 2002, and December 2003 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veteran's increased rating claims 
for a skin disability, and bronchitis; and denied his claim 
for an annual clothing allowance. 

In July 2005 and November 2006, the Board remanded the claim 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 statement, the veteran requested a Travel 
Board hearing to be held at the RO in St. Petersburg, 
Florida.  By a November 2006 Board remand, such a hearing was 
requested.  

On January 12, 2007, the RO sent the veteran a letter 
advising him of his hearing scheduled in February 2007.  
Subsequently, the veteran sent a letter to the RO, received 
on January 26, 2007, indicating that "I am not able to 
travel on the other side of Florida for this appointment," 
and asked that his appointment be rescheduled at the Viera 
Clinic.  The veteran ultimately failed to appear at his 
scheduled February 2007 hearing.  

As there is no evidence in the claims folder to suggest that 
a medical appointment had been scheduled for the veteran 
during this time period, the Board construes the veteran's 
statement as a motion to reschedule his hearing.  Given the 
veteran's January 26, 2007 letter, and resolving any doubt in 
the veteran's favor, the Board finds that the veteran has 
shown good cause for his failure to appear to the February 
2007 hearing.  See 38 C.F.R. § 20.704(c) (2006).  Thus, the 
Board will remand the case to schedule the veteran for 
another hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO.  Notify him of the 
scheduled hearing at the latest address 
of record.  The veteran, and his 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




